EXHIBIT 10.1

 

AMENDMENT NO. 10

TO THE

HEALTH MANAGEMENT ASSOCIATES, INC.

STOCK OPTION PLAN FOR OUTSIDE DIRECTORS

 

Effective May 20, 2003

 

WHEREAS, Health Management Associates, Inc., a Delaware corporation (the
“Company”), has established the Health Management Associates, Inc. Stock Option
Plan for Outside Directors, effective February 21, 1995, (as heretofore amended,
the “Directors’ Option Plan”); and

 

WHEREAS, pursuant to Section 13 of the Directors’ Option Plan, the Board of
Directors of the Company has authorized, approved, and adopted the amendment to
the Directors’ Option Plan set forth herein;

 

NOW, THEREFORE, the Directors’ Option Plan is hereby amended, effective May 20,
2003, as follows:

 

1.    A new Paragraph “(iv)” is hereby added to Subsection “(d) Additional Grant
Dates.” of Section “4. Grants of Options.” of the Directors’ Option Plan, to
provide in its entirety as follows (with the remainder of said Subsection (d)
and said Section 4 being unchanged and unaffected by this Amendment and
continuing in full force and effect):

 

“(iv)    Notwithstanding the provisions of Section 4(b) hereof to the contrary,
on May 20, 2003 (a ‘Grant Date’), each Participating Director meeting the
eligibility requirements of Section 1 hereof shall automatically be granted an
Option to purchase 5,000 Shares.”

 

2.    Except as amended hereby, the Directors’ Option Plan shall remain in full
force and effect in accordance with its terms.

 

This Amendment No. 10 to the Health Management Associates, Inc. Stock Option
Plan for Outside Directors was authorized, approved, and adopted by the Board of
Directors of the Company on May 20, 2003.

 

/s/ Timothy R. Parry                                

Timothy R. Parry, Corporate Secretary

 

26